                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION


MICHAEL KEITH FORRESTER,                           §
            Plaintiff,                             §
                                                   §   EP-18-CV-00261-KC-RFC
-vs-                                               §
                                                   §
FEDERAL BUREAU OF PRISONS, SOUTH                   §
CENTRAL REGION; J.S. WILLIS, WARDEN - FCI          §
LA TUNA; RACHEL CHAPA, FORMER WARDEN               §
- FCI LA TUNA;      DR. ACOSTA, FORMER             §
HEALTH SERVICES ADMINISTRATOR - FCI LA             §
TUNA; DR. MICHAEL LIN, FORMER CLINICAL             §
DIRECTOR - FCI LA TUNA; NURSE SMITH, FCI           §
LA TUNA; NURSE RIOS, FCI - LA TUNA; NURSE          §
BROWN, FCI LA TUNA; FEDERAL BUREAU OF              §
PRISONS, NORTHEAST REGION; HSA BARNES,             §
FCI ELKTON; DR. J DUNLOP, CLINICAL                 §
DIRECTOR - FCI ELKTON; AND PA GRIFFITH,            §
FCI ELKTON,                                        §
             Defendants.                           §

                          REPORT AND RECOMMENDATION

       On this day, the Court considered “Texas Defendants Willis, Chapa, Acosta, Lin, Smith,

and Brown’s Motion to Dismiss” (hereinafter “First Motion”) (ECF No. 31), “Ohio Defendants

Barnes, Dunlop, and Griffith’s Motion to Dismiss” (hereinafter “Second Motion”) (ECF No. 32),

and sua sponte considered Plaintiff Michael Keith Forrester’s claims against Defendant Nurse

Rios. The matter was referred to this Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Rule 1(d)

of Appendix C of the Local Rules for a Report and Recommendation by United States District

Judge Kathleen Cardone.

       For the reasons set forth below, the Court RECOMMENDS granting the government’s

First Motion, granting the government’s Second Motion, and dismissing Forrester’s claims

against Nurse Rios pursuant to 28 U.S.C. § 1915.




                                              1
    I.      Background

         Forrester was incarcerated at Federal Correctional Institution La Tuna (“La Tuna”) in

Anthony, Texas, from April 9, 2014, to February 24, 2016, and was transferred to Federal

Correctional Institution Elkton/Federal Satellite Low Elkton (“Elkton”) in Lisbon, Ohio, on

March 1, 2016. (ECF No. 5:3–4). During his time in both federal facilities, Forrester alleges that

he faced numerous instances of negligence, medical indifference, and lived in poor conditions.

(Id. at 2–10).

         Forrester first alleges that the living conditions in La Tuna infected him with

anthracosilicosis (“black lung”) and coccidioides immitis (Valley Fever”). (Id. at 3–5). While at

La Tuna, the Special Housing Unit (“SHU”) did not have proper ventilation and he was exposed

to mold, asbestos, coal dust, and fungal spores. (Id. at 3). Further, the walls of the SHU dripped a

yellowish liquid, and La Tuna was infested with cockroaches. (Id.). While Forrester complained

about these living conditions to prison officials in La Tuna, Forrester was only moved from one

prison cell to another prison cell even though the conditions in all prison cells at SHU were the

same. (Id.).

         On March 16, 2016, a routine x-ray at Elkton showed an approximately 20mm lesion on

Forrester’s left lung. (Id. at 4). Forrester was immediately taken to Salem Regional Medical

Center (“Salem”) for thirty days, and was given a preliminary diagnosis of non-tuberculosis

mycobacterium pneumonia. (Id.). According to Forrester, Dr. Mateo, a pulmonologist at Salem,

indicated that Forrester’s lesion was caused by dust and other inhalable matters associated with

that part of Texas. (Id.). Forrester was given medication and a follow up examination was

scheduled. (Id.). According to Forrester, this follow up never occurred. (Id.). Additional x-rays

were performed on April 20, 2016, May 26, 2016, and September 9, 2016. (Id.). Finally,



                                                 2
Forrester had surgery to remove a portion of his lungs on April 6, 2017. (Id. at 5). The surgical

site was subsequently contaminated and ignored for several days. (Id.). Later test results for

Forrester’s removed lung showed black lung and valley fever. (Id.).

        Second, Forrester alleges that the prison officials at both federal facilities ignored his

kidney stones. (Id. at 6–9). Starting from August 14, 2013, Forrester made several complaints

regarding pain and blood in his urine. (Id.). After passing several kidney stones, a CT scan was

taken on October 24, 2013. (Id. at 6). For his treatment, Forrester indicates that he was told to

drink water and was given ibuprofen and an antibiotic. (Id. at 7). Forrester finally visited a

nephrologist on Number 24, 2015, and he was diagnosed with stage III chronic kidney disease

with 53% kidney function. (Id. at 9). A follow up with an urologist and nephrologist were

scheduled but the prison officials at Elkton refused to follow the given recommendation for the

follow up. (Id.).

        Forrester also alleges that the prison officials at La Tuna provided inadequate medical

care for two surgeries regarding his anal fissures. According to Forrester, on July 2014, he

visited Dr. Jamie R. Gomez for consultation regarding his anal fissures and Dr. Gomez

recommended immediate surgery. (Id. at 6). Forrester did not have his surgery until November

21, 2014. (Id. at 7). A follow up was scheduled for three weeks after Forrester’s surgery but this

follow up did not occur until March 26, 2015. (Id.). Between his surgery on November 21, 2014,

and his subsequent follow up on March 26, 2015, Forrester experienced continuous rectal

bleeding. (Id.). In this follow up, Dr. Gomez recommended another surgery to address the

continuous rectal bleeding within thirty days; however, the second surgery did not occur until

July 6, 2015, and a follow up occurred on September 29, 2015. (Id. at 8).




                                                3
          Finally, Forrester alleges that the prison officials at La Tuna delayed his medical

treatments or did not provide him with medication for various additional ailments. Specifically,

prison officials delayed giving Forrester his HIV1 medication, denied Forrester medication for

pink eye, and did not treat a surgical clip which caused reoccurring pain. (Id. at 6, 8).

          Forrester filed suit on September 7, 2018, against the Federal Bureau of Prisons2 South

Central Region and Northeast Region, J.S. Willis3, Rachel Chapa, Dr. Acosta, Dr. Michael Lin,

Nurse Smith, Nurse Rios4, Nurse Brown, HSA Barnes, Dr. J. Dunlop, and P.A. Griffith under 28

U.S.C. 1983 for violations of the Fifth, Eighth, and Fourteenth Amendments. (Id. at 2). On May

6, 2019, the government filed its answer (ECF No. 30) and filed two separate motions to dismiss.

(ECF Nos. 31, 32). The First Motion was filed on behalf of Defendants J.S Willis, Rachel Chapa,

Dr. Acosta, Dr. Michael Lin, Nurse Smith, and Nurse Brown (collectively “Texas Defendants”),

and the Second Motion was filed by on behalf of Defendants HSA Barnes, Dr. J. Dunlop, and

P.A. Griffith (collectively “Ohio Defendants”).

    II.      Government’s First Motion

          In the First Motion, the government contends that Forrester failed to timely file his

Bivens claims against the Texas Defendants, failed to state a Bivens claim against the Texas

Defendants, and Defendant Smith is entitled to absolute immunity pursuant to 42 U.S.C. § 233.

(ECF No. 31).

1
  Forrester was HIV positive prior to his incarceration at La Tuna. (ECF No. 5:5).
2
  Forrester’s 1983 claim against Federal Bureau of Prisons South Central Region and Northeast Region is properly
categorized as a suit under the Federal Tort Claims Act (“FTCA”). Further, while Forrester filed suit against the
Federal Bureau of Prisons South Central Region and Northeast Region, the proper party is the United States of
America. Galvin v. Occupational Safety & Health Admin., 860 F.2d 181, 183 (5th Cir. 1988) (“It is beyond dispute
that the United States, and not the responsible agency or employee, is the proper party defendant in a Federal Tort
Claims Act suit).
3
  The government has been authorized to represent all named defendants. (ECF No.24:4–6).
4
  Nurse Rios has retired from La Tuna. While the government has provided Nurse Rios’s last known address, she
has not been properly served. (ECF No. 24). Further, the government has been unable to contact her to authorize
service of process on her behalf. Thus, the government’s First Motion and Second Motion do not include Nurse
Rios. (ECF No.31:6 n.1).

                                                        4
       As an initial matter, because he was held in two federal prisons and asserts claims against

federal prison officials, Forrester’s claims fall under Bivens v. Six Unknown Fed. Narcotics

Agents, 403 U.S. 388 (1971) and not under § 1983. A Bivens action is analogous to an action

under § 1983 except that an action under § 1983 applies to constitutional violations by state

actors, rather than federal actors. Abate v. Southern Pac. Transp. Co., 993 F.2d 107, 110 n. 14

(5th Cir. 1993). An action under § 1983 shares the same substantive standard as an action under

Bivens. Rodriguez v. Woods, No. B-94-CV-202, 1999 WL 197117, *1 (5th Cir. 1999).

           a. Legal Standard

       Federal Rule of Civil Procedure 12(b)(6) allows a party to seek dismissal of a claim for

“failure to state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). On a Rule

12(b)(6) motion, a court accepts well-pleaded facts as true and construes them in the light most

favorable to the plaintiff. Gines v. D.R. Horton, Inc., 699 F.3d 812, 816 (5th Cir. 2012). A

complaint will survive a motion to dismiss if its facts, accepted as true, “state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). To meet the

“facial plausibility” standard, a plaintiff must “plead[] factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). The Court’s task, then, is “to determine whether the plaintiff

has stated a legally cognizable claim that is plausible, not to evaluate the plaintiff’s likelihood of

success.” Doe ex rel. Magee v. Covington Cty. Sch. Dist., 675 F.3d 849, 854 (5th Cir. 2012) (en

banc) (citation and internal quotation marks omitted).

       In ruling on a motion to dismiss, courts must limit their inquiry to the complaint, its

proper attachments, documents incorporated into the complaint by reference, and matters of

which a court may take judicial notice. See, e.g., Dorsey v. Portfolio Equities, Inc., 540 F.3d 333,



                                                  5
338 (5th Cir. 2008). The same rule also applies to documents attached to the motion and a

response thereto; they too must be referred to in the complaint and must be central to the

plaintiff's claim. See Downs v. Liberty Life Assurance Co. of Boston, No. CIV.A. 3:05-CV-

0791R, 2005 WL 2455193, at *3 (N.D. Tex. Oct. 5, 2005). Moreover, “[m]otions to dismiss

under Rule 12(b)(6) are viewed with disfavor and are rarely granted.” Lormand v. US Unwired,

Inc., 565 F.3d 228, 232 (5th Cir. 2009) (internal quotation marks omitted) (quoting Test Masters

Educ. Servs., Inc. v. Singh, 428 F.3d 559, 570 (5th Cir. 2005)).

          Furthermore, pro se pleadings are reviewed under a less stringent standard than those

drafted by attorneys and such pleadings are entitled to a liberal construction that includes all

reasonable inferences that can be drawn from them. Haines v. Kerner, 404 U.S. 519, 520–21

(1972) (per curiam). However, even a pro se complaint may not merely set forth conclusory

allegations. The pro se litigant must still set forth facts giving rise to a claim on which relief may

be granted. Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 1993) (per curiam).

             b. Discussion

                     i. Statute of Limitations

          The statute of limitations for a Bivens action in Texas is two years. Spotts v. United

States, 613 F.3d 559, 573 (5th Cir. 2010). “[T]he limitations period begins to run the moment the

plaintiff becomes aware that he has suffered an injury or has sufficient information to know that

he has been injured.” Id. at 574 (quoting Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th

Cir. 2001))). “A plaintiff's awareness encompasses two elements: (1) The existence of the injury;

and (2) causation, that is, the connection between the injury and the defendant's actions.”

Piotrowski, 237 F.3d at 576 (quoting Piotrowski v. City of Houston 51 F.3d 512, 516 (5th Cir.

1995)).



                                                  6
       In this case, the statute of limitations bars Forrester’s Bivens claims against the Texas

Defendants. First, the statute of limitations bars Forrester’s Bivens claim regarding his black lung

and valley fever. The statute of limitations began to run sometime between March 16, 2016, and

April 15, 2016—during Forrester’s thirty day stay at Salem. On March 16, 2016, an x-ray at

Elkton showed a lesion on Forrester’s left lung, and Forrester was taken to Salem. At Salem, Dr.

Mateo made a preliminary diagnosis of non-tuberculosis mycobacterium pneumonia. Forrester

indicated that this particular ailment was caused by dust and other inhalable matters associated

with that part of Texas. Thus, while the exact discovery date is unknown, the latest date Forrester

became aware of his injury was on April 15, 2016. Further, while formal diagnosis of Forrester’s

condition did not occur until after his surgery on April 6, 2017, Forrester first learned of his

injury on March 16, 2016, and during his thirty day stay at Salem, Dr. Mateo provided Forrester

with sufficient information to connect his injury to the living conditions at La Tuna.

       Moreover, Forrester’s Bivens claims regarding his kidney stones, chronic kidney disease,

anal bleeding and surgeries, insufficient medical treatments, and delay in medical treatments are

all untimely. Unlike Forrester’s black lung and valley fever claims, Forrester became aware of

these alleged injuries and sought treatment for them while Forrester was a prisoner at La Tuna.

Forrester left La Tuna on February 24, 2016, and arrived at Elkton on March 1, 2016. Thus, these

claims against the Texas Defendants are all well outside of the two-year statute of limitations.

       For example, while Forrester complained of continuous rectal bleeding, he had a second

rectal surgery to address this issue on July 6, 2015, and had a follow up on September 29, 2015.

(ECF No. 5:7–8). The statute of limitations for this claim would have lapsed on September 28,

2017, two years after Forrester’s follow up on September 29, 2015. Similarly, Forrester began

having kidney pains and blood in his urine on August 14, 2013, and was diagnosed with stage III



                                                 7
chronic kidney disease on November 24, 2015. (Id. at 6, 9). Afterwards, a follow up appointment

was schedule for but it never occurred. (Id. at 9). While it is unclear how long Forrester’s kidney

problems lasted, the statute of limitations lapsed against the Texas Defendants on February 23,

2018, two years after Forrester left La Tuna.

          Because the statute of limitations bars Forrester’s Bivens claim against the Texas

Defendants, this Court RECOMMENDS granting the government’s First Motion. Because this

Court recommends granting the government’s first contention, the Court will decline to address

the government’s second and third contentions.

   III.      Government’s Second Motion

          In the government’s Second Motion, the government argues that this Court lacks personal

jurisdiction over the Ohio Defendants, the venue is improper, and Forrester failed to state a claim

against the Ohio Defendants upon which relief can be granted. (ECF No. 32).

             a. Legal Standard

          Personal jurisdiction over a defendant exists if the forum state’s long-arm statute extends

to the defendant and the exercise of jurisdiction comports with due process. Sangha v. Navig8

ShipManagment Private Ltd., 882 F.3d 96, 101 (5th Cir. 2018). Because Texas’s long-arm

statute extends to the limits of due process, the analysis of the two factors merges. Id.

          Further, personal jurisdiction is divided between specific jurisdiction and general

jurisdiction. Id. Because the Ohio Defendants are out of state defendants who have sporadic

contacts with Texas, this Court will only decide whether or not specific jurisdiction exists.

Autogenomics, Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012, 1017 (Fed. Cir. 2009).

          In evaluating whether due process permits the exercise of specific jurisdiction, a court

shall establish “(1) the non-resident defendant must have ‘minimum contacts’ with the forum



                                                   8
state resulting from an affirmative act on the defendant’s part, and (2) the contacts must be such

that the exercise of jurisdiction over the person of the defendant does not offend ‘traditional

notions of fair play and substantial justice.’” Wien Air Alaska, Inc. v. Norddeutsche, No. 95-

10144, 1995 WL 449649,* 2 (quoting International Shoe Co. v. Washington, 326 U.S. 310, 316

(1945)).

       If a plaintiff establishes minimum contacts, the burden shifts to the defendant to make a

compelling case that the assertion of jurisdiction is not fair or reasonable. Sangha, 882 F.3d at

102. To establish minimum contracts for specific jurisdiction, a defendant must have

purposefully availed himself of the benefits and protections of the forum state such that he

should reasonably anticipate being haled into court there. Burger King v. Rudzewicz, 471 U.S.

462, 475 (1985). In other words, the plaintiff’s cause of action must arise from or be connected

to the defendant’s forum-related contacts. Id. 475–76. Thus, the plaintiff cannot supply the only

link between the defendant and the forum. Walden v. Fiore, 517 U.S. 277, 285 (2014).

           b. Discussion

                   i. Personal Jurisdiction

       The Ohio Defendants do not have sufficient minimum contacts with Texas to establish

specific jurisdiction. According to the affidavits provided by the government, the Ohio

Defendants are all employed in Ohio and reside outside of Texas. (ECF No. 32: Exhs. 1, 2; ECF

No. 33). The Ohio Defendants visited Texas, at different times, several years prior to and without

any connection to the alleged conduct which gave rise to Forrester’s cause of action. (Id.).

Outside of these unrelated visits, the Ohio Defendants have no contacts with Texas. (Id.).




                                                9
         Similarly, according to Forrester’s Complaint, he allegedly received inadequate medical

treatment from the Ohio Defendants while he was a prisoner at Elkton, which is located in Ohio.

(ECF No.5:9). In conclusion, this Court lacks personal jurisdiction over the Ohio Defendants.

         Because this Court lacks personal jurisdiction over the Ohio Defendants, this Court

RECOMMENDS granting the governments Second Motion. This Court FURTHER

RECOMMENDS transferring Forrester’s Bivens action against the Ohio Defendants to the

United States District Court for the Northern District of Ohio, Youngstown division. Finally,

because this Court lacks personal jurisdiction, this Court will not address the government’s

second and third contentions.

   IV.      Forrester’s Claims Against Nurse Rios

         Finally, this Court, sua sponte, considered Forrester’s Bivens claims against Nurse Rios.

Similar to Forrester’s Bivens claims against the Texas Defendants, Forrester alleges that Nurse

Rios violated his Fifth, Eighth, and Fourteenth Amendments rights while he was a prisoner at La

Tuna. (ECF No. 5).

            a. Legal Standard

         28 U.S.C. § 1915 instructs that a court “shall” dismiss an in forma pauperis complaint at

any time, if it determines that the complaint is frivolous or it fails to state a claim on which relief

may be granted. 28 U.S.C. § 1915(e)(2)(B)(i)–(ii) (2012). Further, the court may sua sponte

dismiss on these grounds, even without serving the defendants. See Wilson v. Barrientos, 926

F.2d 480, 482 (5th Cir. 1991) (“Dismissal [under § 1915] is ‘often made sua sponte prior to the

issuance of process, so as to spare prospective defendants the inconvenience and expense of

answering such complaints.’”) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). The

standard under § 1915(e)(2)(B) for dismissing a frivolous complaint applies to both prisoner and



                                                  10
non-prisoner complaints. See Newsome v. EEOC, 301 F.3d 227, 231-33 (5th Cir. 2002) (per

curiam) (affirming dismissal based on § 1915(e)(2)(B) in a non-prisoner case).

       “[A] complaint . . . is frivolous where it lacks an arguable basis either in law or in fact.”

Neitzke, 490 U.S. at 325. “A complaint lacks an arguable basis in law if it is based on an

indisputably meritless legal theory, such as if the complaint alleges the violation of a legal

interest which clearly does not exist.” Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999) (quoting

Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999)). A claim is factually frivolous if the facts

are “clearly baseless, a category encompassing allegations that are ‘fanciful,’ ‘fantastic,’ and

‘delusional.’” Hicks v. Garner, 69 F.3d 22, 25 (5th Cir. 1995) (quoting Denton v. Hernandez,

504 U.S. 25, 32–33 (1992)).

       To determine whether a complaint fails to state a claim upon which relief may be granted,

courts engage in the same analysis as when ruling on a motion for dismissal under Federal Rule

of Civil Procedure 12(b)(6). See Hale v. King, 642 F.3d 492, 497 (5th Cir. 2011) (per curiam).

To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citation omitted). To meet this pleading standard, the complaint must

state more than “an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (citation

omitted). “Factual allegations must be enough to raise a right to relief above the speculative

level…on the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted).

           b. Discussion



                                                  11
                     i. Forrester’s Fifth Amendment and Fourteenth Amendment Bivens

                       Claims

       In Ziglar v. Abbassi, the Supreme Court recognized only three valid types of Bivens

cases. 137 S. Ct. 1843, 1854–55 (2017). First, in Bivens v. Six Unknown Fed. Narcotics Agents,

the Supreme Court recognized an implied action to compensate persons injured by federal

officers in violation of the Fourth Amendment’s prohibition against unreasonable searches and

seizures. 403 U.S. 388, 397 (1971). Second, in Davis v. Passman, the Supreme Court recognized

a Bivens remedy for a Fifth Amendment gender-discrimination case. 442 U.S. 228 (1979).

Finally, in Carlson v. Green, the Supreme Court recognized a Bivens remedy for an Eighth

Amendment Cruel and Unusual Punishment Clause case. 446 U.S. 14 (1980). Outside of these

three unique circumstances, the Supreme Court views new Bivens claims with disfavor. Abbassi,

137 S.Ct. at 1857.

       A Bivens claim is new if it is meaningfully different from the previous Supreme Court

Bivens cases. Id. at 1859. Meaningfully different includes the rank of the officers involved, the

constitutional right at issue, the extent of judicial guidance for the official conduct, the risk of

disruptive intrusion by the Judiciary into the functioning of other branches, or the presence of

potential special factors not considered in previous Bivens cases. Id. at 1860.

       Here, Forrester has brought forth two new Bivens claims. Forrester’s Fifth Amendment

and Fourteenth Amendment claims are meaningfully different because they are brought forth in a

context not previously recognized by the Supreme Court. While Davis relied upon the Fifth

Amendment, Davis only recognized a Fifth Amendment remedy for gender-discrimination.

Gender discrimination is not applicable here. Further, the Supreme Court has never recognized a




                                                12
Bivens claim under the Fourteenth Amendment. Thus, this Court RECOMMENDS dismissing

Forrester’s Fifth Amendment and Fourteenth Amendment Bivens claims with prejudice.

                   ii. Forrester’s Eighth Amendment Bivens Claim

       Unlike Forrester’s Fifth Amendment and Fourteenth Amendment Bivens claims,

Forrester has brought forth a valid Bivens claim under Carlson v. Green for the violation of his

Eighth Amendment rights. The Eighth Amendment’s proscription against cruel and unusual

punishment requires prison officials to provide humane conditions of confinement. Farmer v.

Brennan, 511 U.S. 825, 832 (1994). Specifically, prison officials must provide prisoners with

“adequate food, clothing, shelter, and medical care, and ‘must take reasonable measures to

guarantee the safety of the inmates.’” Id. (quoting Hudson v. Palmer, 468 U.S. 517, 526–527

(1984)).

       To establish liability under the Eighth Amendment, a plaintiff must show that the

deprivation alleged was sufficiently serious and that the prison official acted or failed to act with

deliberate indifference. Carlucci v. Chapa, 884 F.3d 534, 538 (5th Cir. 2018). “A prison official

acts with deliberate indifference ‘only if [(A)] he knows that inmates face a substantial risk of

serious bodily harm and [(B)] he disregards that risk by failing to take reasonable measures to

abate it.’” Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (quoting Farmer v. Brennan,

511 U.S. 825, 847 (1994)). Deliberate indifference is an extremely high standard to meet.

Gobert, 463 F.3d at 346. “Unsuccessful medical treatment, acts of negligence, or medical

malpractice do not constitute deliberate indifference, nor does a prisoner’s disagreement with his

medical treatment, absent exceptional circumstances.” Id. Finally, “[b]ecause vicarious liability

is inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each Government-official




                                                 13
defendant, through the official's own individual actions, has violated the Constitution.” Ashcroft

v. Iqbal, 556 U.S. 662, 676 (2009).

        In this case, Forrester does not allege sufficient facts to establish an Eighth Amendment

violation against Nurse Rios. First, Forrester failed to establish that Nurse Rios was personally

involved in refusing, delaying, or providing inadequate medical treatment to him while he was a

prisoner at La Tuna, and Forrester failed to specifically allege how Nurse Rios was involved in

the prison conditions which gave arise to his black lung and valley fever. In fact, while Forrester

was a prisoner at La Tuna, he alleged that Dr. Lin was in charge of reviewing outside

recommendations and was responsible for certain delays in his treatment and medication. (ECF

No.5:7–8). Further, for similar reasons, Forrester also failed to state sufficient facts to establish

that Nurse Rios acted with deliberate indifference. Forrester did not allege any facts to show that

Nurse Rios knew that he faced a substantial risk of serious bodily injury and disregarded that risk

by failing to take reasonable measures.

        This Court RECOMMENDS dismissing Forrester’s Fifth Amendment and Fourteenth

Amendment Bivens claim against Nurse Rios with prejudice. This Court also RECOMMENDS

dismissing Forrester’s Eighth Amendment Bivens claim without prejudice. This Court

FURTHER RECOMMENDS granting Forrester leave to amend his Eighth Amendment Bivens

claim as amending would not be futile. See FED. R. CIV. P. 15(a)(2).

   V.      Conclusion

For the foregoing reasons, the Court RECOMMENDS the following:

       The government’s First Motion (ECF No. 31) should be granted, and Forrester’s Bivens

        claims against the Texas Defendants should be DISMISSED WITH PREJUDICE;




                                                 14
   The government’s Second Motion (ECF No. 32) should be granted, and Forrester’s

    Bivens claims against the Ohio Defendants should be should be TRANSFERRED to the

    United States District Court for the Northern District of Ohio, Youngstown division; and

   Pursuant to 28 U.S.C. § 1915, Forrester’s Fifth Amendment and Fourteenth Amendment

    Bivens claims against Nurse Rios should be DISMISSED WITH PREJUDICE, and

    Forrester’s Eighth Amendment Bivens claim should be DISMISSED WITHOUT

    PREJUDICE. This Court FURTHER RECOMMENDS granting Forrester leave to

    amend his Eighth Amendment Bivens claim against Nurse Rios.



    SIGNED this 17th day of June, 2019.




                                     ROBERT F. CASTANEDA
                                     UNITED STATES MAGISTRATE JUDGE


                                     NOTICE

FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED FINDINGS,
CONCLUSIONS AND RECOMMENDATIONS CONTAINED IN THE FOREGOING
REPORT, WITHIN FOURTEEN DAYS OF SERVICE OF SAME, MAY BAR DE
NOVO DETERMINATION BY THE DISTRICT JUDGE OF AN ISSUE COVERED
HEREIN AND SHALL BAR APPELLATE REVIEW, EXCEPT UPON GROUNDS
OF PLAIN ERROR, OF ANY UNOBJECTED-TO PROPOSED FACTUAL
FINDINGS AND LEGAL CONCLUSIONS AS MAY BE ACCEPTED OR ADOPTED
BY THE DISTRICT




                                           15
